Citation Nr: 1145654	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-39 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for degenerative disc disease of the lumbar spine status post discectomy and laminectomy, currently assigned a 20 percent disability evaluation.

2.  Entitlement to a higher initial evaluation for radiculopathy of the right lower extremity, currently assigned a 20 percent disability evaluation.

3.  Entitlement to a higher initial evaluation for radiculopathy of the left lower extremity, currently assigned a 10 percent disability evaluation.

4.  Entitlement to a higher initial evaluation for right ear hearing loss, currently assigned a noncompensable evaluation.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected radiculopathy of the right lower extremity.

6.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A hearing was held on March 21, 2011, in Huntington, West Virginia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for PTSD.  However, during the pendency of the appeal, the RO granted that benefit in an August 2009 rating decision.  Accordingly, the issue is longer on appeal, and no further consideration is necessary. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran was afforded VA examinations in February 2008 in connection with his claims for service connection for a lumbar spine disorder and hearing loss.  Following those examinations, the RO granted service connection for degenerative disc disease of the lumbar spine status post discectomy and laminectomy, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, and right ear hearing loss. However, during the March 2011 hearing before the Board, the Veteran and his representative asserted that those disabilities had worsened since the February 2008 VA examinations.  The Board does note that it has been nearly four years since the Veteran was last examined. VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine, radiculopathy of the right and left lower extremities, and right ear hearing loss.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim for a left knee disorder.  During his March 2011 hearing before the Board, the Veteran testified that he injured his left knee twice during his period of service.  He also stated that his left knee pain continued since his separation from service even though he did not actually seek treatment. 

The Board does acknowledge that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In addition, the Board notes that the Veteran is competent to describe his current symptoms. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease,""or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any left knee disorder that may be present. 

Lastly, the Board notes that the Veteran was afforded a VA examination in February 2008 in connection with his claim for service connection for a heart disorder.  The examiner reviewed the claims file and medical history and performed a physical examination after which she assessed the Veteran as having heart palpitations based on history.  However, she stated that she could not provide an opinion due to the lack of medical records.  

In July 2008, the same examiner reviewed the claims file again and spoke to the Veteran, but she did not perform another examination.  She stated that there was no evidence of heart disease during the February 2008 examination and opined that the Veteran's atrial fibrillation in August 2007 was less likely as not caused by or a result of his military service or complaints of heart palpitations in service.  In so doing, the examiner acknowledged that the Veteran was symptomatic with premature ventricular contractions (PVCs) in service and had a repeat episode of the symptoms in 2007 at which time he was found to have atrial fibrillation.  The examiner noted that there was no evidence of fibrillation in service and no evidence of PVCs since his period of service.  She also stated that the EKG performed in February 2008 showed no evidence of a fibrillation or PVCs, and an echocardiogram was normal.  

Although the February 2008 VA examination did not reveal any current heart disorder, the Veteran testified at his March 2011 hearing that he has since experienced symptoms that are similar the symptomatology he had both in service and in August 2007.  The Board notes that the private medical records dated in August 2007 show that the Veteran was diagnosed with atrial fibrillation and questionable valvular heart disease.  He was also prescribed medication to treat and prevent further episodes of atrial fibrillation.  Therefore, the Board finds that a VA examination would be helpful in determining the nature and etiology of any heart disorder that may now be present. 

Accordingly, the case is REMANDED to for the following action: 

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should obtain any outstanding VA medical records dated from April 2006 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected degenerative disc disease of the lumbar spine status post discectomy and laminectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability other than radiculopathy.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected radiculopathy of the right and left lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected radiculopathy of the lower extremities. 

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked atrophy.  He or she should also state whether there is complete paralysis with the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his right ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should comment on the severity of the Veteran's service-connected right ear hearing loss and discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has testified that he injured his left knee during his military service and has experienced left knee pain since his separation.  He has also contended that his service-connected radiculopathy of the right lower extremity has caused him to place him more weight on his left leg and made his left knee worse.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should identify all current left knee disorders.  It should be noted that that pain alone is not a disease or injury, and it is not a disability for purposes of VA compensation. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  If not, the examiner should opine whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's service-connected radiculopathy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  To the extent possible, the examination should be performed by a cardiologist or other heart specialist.  If such a specialist is not available, the claims file should be properly documented.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran's service treatment records document him as having been seen on numerous occasions with heart palpitations.  He was also seen after service in August 2007 at which time he was assessed as having atrial fibrillation and prescribed medication to treat and prevent further episodes.  A February 2008 VA examination did not reveal any heart disorder, but the Veteran has testified that he has since experienced symptoms similar to those symptoms he had in service and in August 2007.  The Veteran has also asserted that his heart palpitations worsen during anxiety attacks associated with his service-connected PTSD.  It should be noted that the he is competent to attest to factual matters of which he had first-hand knowledge. 

The examiner should identify all current heart disorders, including atrial fibrillation, that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  If not, the examiner should opine whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7   After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



